DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Examiner acknowledges the cancellation of claims 7-8, 10, 12-14, and 16-17.
Applicant’s arguments in view of the drawing amendments, see Page 7 of the Remarks, filed February 1, 2022, with respect to the drawing objections have been fully considered and are persuasive.  The objection of the drawings has been withdrawn. 
Applicant’s arguments in view of the claim amendments, see page 1 of the Remarks, filed February 1, 2022, with respect to the claim objections of claims 10 and 14 have been fully considered and are persuasive.  The claim objections of claims 10 and 14 has been withdrawn. 
Applicant’s arguments in view of the claim amendments, see page 1 of the Remarks, filed February 1, 2022, with respect to the 35 U.S.C. 103 rejections of claims 10, 14, and 16-17 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections of claims 10, 14, and 16-17 has been withdrawn.  

Allowable Subject Matter
Claims 1-6, 9, 11, and 15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest pieces of prior art are over Boundy (WO 2014201188 A1) in view of Yoon (US 2014/0091175 A1) in further view of Wu (US 6365226 B1), Day (US 2014/0235083 A1) and Asahara 1 (US 2014/0234050 A1).

Regarding Claim 1:
Boundy discloses a sealant cap that has:
Filling the seal caps with sealant (Paragraph [0022]) using an automated process (Paragraphs [0025-0027], the sealant can be added to the mold in an automated process), wherein positioning a filling unit and/or positioning the seal caps by means of movement in an XYZ coordinate system (Paragraph [0025], positioning of the cap is done by hand or by robot) as well as filling the seal caps is automated (Paragraph [0025]).
Boundy does not disclose:
Positioning a filling unit and/or positioning the seal caps by means of movement in an XYZ coordinate system; and 
wherein the seal caps are positioned on a support plate in a positioning pattern that corresponds to a positioning pattern of the connecting elements to be sealed; and
	wherein the seal caps are plastic caps comprising at least one high- performance polymer selected from the group consisting of polyvinylidene fluoride (PVDF), polysulfone (PSU), polyphenylene sulfone (PPSU), polyetheretherketone (PEEK), polyimide (PI), polyamideimide (PAI), polybenzimidazole (PBI), polyetherimide (PEI), and polyphenylene sulfide (PPS), the sealant is a sealant based on polysulfide and/or polythioether and the plastic caps and the sealant are joined cohesively to one another.
Yoon teaches a method and apparatus for covering a fastener system that has:
Wherein the seal caps (100, Figure 2) are plastic caps and the plastic caps (Paragraph [0031], the cap can be made out of a composite material carbon-reinforced plastic) and the sealant (112, Figure 2) are different materials (Paragraphs [0031] and [0028]) and are joined cohesively to one another (Paragraph [0029]).

	Wu teaches a throttle body assembly that has:
Positioning a filling unit (50, Figure 3, the needle applicator is the filling unit) by means of movement in an XYZ coordinate system (Column 4, Lines 24-28); and 
wherein the throttle bodies (10, Figure 3) are positioned on a support plate (48, Figure 3).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Boundy and Yoon to include positioning a filling unit by means of movement in an XYZ coordinate system and a support plate as taught by Wu with the motivation to dispense sealant from the filling unit in any direction. 
It also would have been obvious that the seal caps can be placed on a support plate as the seal caps in Boundy can be placed on substrate (1140, Figure 15A).
		Asahara 1 teaches a lighting protection fastener that has:
Wherein the seal caps are plastic caps comprising at least one high-performance polymer selected from the group consisting of polyvinylidene fluoride (PVDF), polysulfone (PSU), polyphenylene sulfone (PPSU), polyetheretherketone (PEEK), polyimide (PI), polyamideimide (PAI), polybenzimidazole (PBI), polyetherimide (PEI), and polyphenylene sulfide (PPS) (Paragraph [0040]); and 
the plastic caps are for sealing connecting elements in aircraft construction ((Paragraph [0040] and Abstract).

It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a plastic cap comprising at least one high-performance polymer selected from the group consisting of polyvinylidene fluoride (PVDF), polysulfone (PSU), polyphenylene sulfone (PPSU), polyetheretherketone (PEEK), polyimide (PI), polyamideimide (PAI), polybenzimidazole (PBI), polyetherimide (PEI), and polyphenylene sulfide (PPS) since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
	Day teaches a seal with energy-absorbing filler for aircraft construction (Paragraph [0020]) that has:
A seal cap (42, Figure 2) being filled with a sealant (30, Figure 2) where the sealant is a polysulfide sealant (Paragraphs [0020]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Boundy, Wu, Yoon, and Asahara 1 to include the sealant is a polysulfide sealant as taught by Day with the motivation to have the sealant capable of handling a lightning strike and ensuring the cap stays on. It also would have been obvious to a person having ordinary skill in the art that while Day teaches the cap and sealant is made of polysulfide (Paragraph [0020]) and Asahara teaches the cap is made of the 
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the sealant is a sealant based on polysulfide and/or polythioether since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
The prior art fails, does not disclose, or make obvious:
	Wherein the seal caps are positioned on a support plate in a positioning pattern that corresponds to a positioning pattern of the connecting elements to be sealed.

	In addition, if any additional prior art were to be added, the rejection will be approaching hindsight. 
	The description of the method for filling seal caps for sealing connecting elements in aircraft construction including the filling of seal caps, the seal caps are positioned on a support plate in a positioning pattern, seal caps are plastic caps consisting predominantly of at least one high-performance polymer, and the plastic caps and sealant are joined cohesively to one another, in context of the present application and all other limitations of claim 1 defines a configuration that is not anticipated and not obvious over the prior art. 

The closest pieces of prior art are Boundy in view of Yoon in further view of Wu, Omnexus (See: https://web.archive.org/web/20151222123505/https://omnexus.specialchem.com/polymer-properties/properties/dielectric-strength), Day, Darling (US 6,127,457 A), and Asahara 1.
Regarding Claim 15:
Boundy discloses a sealant cap that has:
Filling the seal caps with sealant (Paragraph [0022]) using an automated process (Paragraphs [0025-0027], the sealant can be added to the mold in an automated process), 
wherein positioning a filling unit and/or positioning the seal caps by means of movement in an XYZ coordinate system (Paragraph [0025], positioning of the cap is done by hand or by robot) as well as filling the seal caps is automated (Paragraph [0025]).
Boundy does not disclose:
Positioning a filling unit and/or positioning the seal caps by means of movement in an XYZ coordinate system; and 
wherein the seal caps are positioned on a support plate in a positioning pattern that corresponds to a positioning pattern of the connecting elements to be sealed; and
	wherein the plastic caps are for sealing connecting elements in aircraft construction, said caps consisting predominantly of the at least one high-performance polymer and having a DIN IEC 60243 breakdown strength of at least 10kV/mm, wherein the high performance polymer is selected from the group consisting of polyvinylidene fluoride (PVDF), polysulfone (PSU), polyphenylene sulfone (PPSU), polyetheretherketone (PEEK), polyimide (PI), polyamideimide (PAI), polybenzimidazole (PBI), polyetherimide (PEI), and polyphenylene sulfide (PPS),; 
wherein the sealant has high energy absorbency, is a sealant based on polysulfide and/or polythioether, and also comprises at least one filler selected from the group consisting of hollow filling bodies filled with gas and/or air; and wherein the plastic caps and the sealant are joined cohesively to one another. 
Yoon teaches a method and apparatus for covering a fastener system that has:

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Boundy to include wherein the seal caps are plastic caps and the plastic caps and the sealant are different materials and are joined cohesively to one another as taught by Yoon with the motivation to protect the fastener from any possible electrical discharge.
	Wu teaches a throttle body assembly that has:
Positioning a filling unit (50, Figure 3, the needle applicator is the filling unit) by means of movement in an XYZ coordinate system (Column 4, Lines 24-28); and 
wherein the throttle bodies (10, Figure 3) are positioned on a support plate (48, Figure 3).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Boundy and Yoon to include positioning a filling unit by means of movement in an XYZ coordinate system and a support plate as taught by Wu with the motivation to dispense sealant from the filling unit in any direction. It also would have been obvious that the seal caps can be placed on a support plate as the seal caps in Boundy can be placed on substrate (1140, Figure 15A).
	Asahara 1 teaches a lighting protection fastener that has:
Wherein the plastic caps (Paragraph [0040]) are for sealing connecting elements in aircraft construction (Abstract), said caps consisting of at least one high-performance polymer (Paragraph [0040]), and

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Boundy, Yoon, and Wu to include the seal caps are plastic caps for sealing connecting elements in aircraft construction as taught by Asahara 1 with the motivation to protect the fastener from possible lighting strikes. While Yoon teaches the caps are made of a composite material that can be plastic, it is obvious to a person having ordinary skill in the art that the seal cap can be made of plastic as seen in Asahara 1.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a plastic cap comprising at least one high-performance polymer selected from the group consisting of polyvinylidene fluoride (PVDF), polysulfone (PSU), polyphenylene sulfone (PPSU), polyetheretherketone (PEEK), polyimide (PI), polyamideimide (PAI), polybenzimidazole (PBI), polyetherimide (PEI), and polyphenylene sulfide (PPS) since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
	Day teaches a seal with energy-absorbing filler that has:
Wherein the sealant (30, Figure 2) has high energy absorbency (Paragraphs [0007-0008] and [0020]), is a sealant based on polysulfide (Paragraph [0020]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Boundy, Wu, Yoon, and Asahara 1 to 
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the sealant is a sealant based on polysulfide and/or polythioether since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Omnexus teaches dielectric strength to plastics and elastomers that teaches: 
Polysulfone (PSU) has a dielectric strength of 15-100 kV/mm (See table) and Polyphenylene Sulfide (PPS) has a dielectric strength of 11-24 kV/mm (See table).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Boundy, Yoon, Wu, Day, and Asahara 1 to include the plastic having a breakdown strength of at least 10kV/mm as taught by Omnexus with the motivation to have the polymer resistance that is a good insulator from electricity in case a lightning bolt hits an aircraft.
Darling teaches a composition of Bouyant putty with microballons that teaches: 
A putty that has a filler that has hollow filling bodies filled with gas or air (Column 7, Lines 66-67 to Column 8, Lines 1-3).


The prior art fails, does not disclose, or make obvious:
	Wherein the seal caps are positioned on a support plate in a positioning pattern that corresponds to a positioning pattern of the connecting elements to be sealed.

	In addition, if any additional prior art were to be added, the rejection will be approaching hindsight. 
	The description of the method for filling seal caps for sealing connecting elements in aircraft construction including the filling of seal caps, the seal caps are positioned on a support plate in a positioning pattern, seal caps are plastic caps consisting predominantly of at least one high-performance polymer, the sealant has high energy absorbency, the hollow filling bodies filled with gas and/or air, and the plastic caps and sealant are joined cohesively to one another, in context of the present application and all other limitations of claim 15 defines a configuration that is not anticipated and not obvious over the prior art. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ylitalo et al. (WO 2016106364 A1) teaches a method of filling voids in seal caps that has filling a sealant in a seal cap. 
Obuhowich et al. (US 2015/0063945 A1) teaches a seal cap for nut plates that includes filling a sealant in a seal cap and a holder for the seal caps. 
Hofmeister et al. (US 4,382,049 A) teaches a seal cap and sealant to provide dialectic protection. 
  Dobbin 1 (US 9,228,604 B2) teaches a seal cap and a sealant going over a fastener after the seal cap is filled with sealant.
Asahara et al. 2 (US 8717736 B2) teaches a lighting protection fastener that has sealant and a cap. 
Mackie (US 3470787 A) teaches a corrosion protective device that has sealant and a cap for a fastener. 
Ferenc (US 4971745 A) teaches a sealant coating over a fastener that has a mold and is for aircrafts. 
Dobbin 2 (US 2014/0341675 A1) teaches an injectable nut cap for an aircraft that has sealant, a cap, and a nozzle.
Carlozzo (US 4923348 A) teaches a protective cap that has sealant and a cap for a fastener. 
Sternman (US 2015/0321418 A1) teaches a system for forming three-dimensional structures that has a filling unit, a support plate, and a displacement travel unit. 
Aston (US 2017/0298979 A1) teaches a telescoping cap assembly for airplanes that has sealant, a fastener, and a seal cap.

Song (US 20160136859 A1) teaches a method for sealing a fastener that has a seal cap, a mold, and a device for filling seal caps. 
Obuhowich (US 7438974 B2) teaches a method for making sealant that has seal caps, a mold, and a support plate.
Hutter 2 (US 8616868 B2) teaches a sealant mold fixture for aircrafts that has a mold, a seal cap, an aircraft, and a nozzle. 
Martinez-Marin (US 20150034800 A1) teaches a moldable seal that has a seal cap, a positioning pattern in an array, and a support plate. 
Obuhwich (US 9447808 B2) teaches a nut plate seal cap that has a seal cap, a mold, and a support plate.
Yoon (US 10051767 B2) teaches a method and apparatus for covering a fastener system that has an aircraft, a seal cap, sealant, and a machine.
Bullen (US 6001181 A) teaches an automated sealant applicator that has mixed sealant, a filing unit, a displacement travel unit, and a control unit.
Schucker (US 20040011284 A1) teaches a device for applying adhesive to a work piece that has an epoxy, an optical recognition unit, and a filling unit. 
Lu (US 20140079871 A1) teaches a fluid dispensing machine and method that has a filling unit, an optical recognition unit, a control unit, and a sealant. 
Breavenec (US 4519974 A) teaches a method and apparatus for applying sealant to exposed fasteners that has a connecting element, a cap, and sealant. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on (571)272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE A SHRIEVES/Examiner, Art Unit 3753                                                                                                                                                                                                        
/Timothy P. Kelly/Primary Examiner, Art Unit 3753